DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
Claim 6 is objected to because of the following informalities: 
Claim 6 has no basis for line 15, “from above and below” which require two rows of contacts.  To correct this, line 6, “a plural of contacts” should be changed to -- a plural of contacts from above and below - -.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,784,605. Although the claims at issue are not identical, they are not patentably distinct from each other because: the claims of present case define obvious variant of parent case claims with only minor difference in wording.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a, 1) as being anticipated by Lockard (U. S. Patent 4,579,404).
Regarding claim 1, Lockard, see figures 1, 2, 3, discloses a connector, comprising: a housing 20, having a base portion and a lid portion; and a plurality of contacts 40, 60 retained in the housing 20 from above and below in the vertical direction by the base and lid portions, each of the contacts 40, 60 extends in a longitudinal direction and has a retained portion (at center), a contacting portion disposed in front of the retained portion (at center) in the longitudinal direction, and a connecting portion disposed behind the retained portion (at center) in the longitudinal direction, each of the contacting portion and the connecting portion are shifted with respect to the retained portion 24 in a vertical direction perpendicular to the longitudinal direction, the housing 20 is in contact with the retained portion of each of the contacts 40, 60 from both above and below in the vertical direction and from both right and left in a lateral direction perpendicular to the vertical direction and the longitudinal direction.
Regarding claim 2, Lockard discloses the lid portion 92 is overmolded on the base portion.
Regarding claim 3, Lockard discloses the lid portion 92 is formed of a cured adhesive.
Regarding claim 4, Lockard discloses the lid portion 92 has a contact supporting portion and the contacts are supported on the lid portion 92.
Claim 5 is rejected under 35 U.S.C. 102(a, 1) as being anticipated by Kikuchi (U. S. Patent 7,204,719).
Regarding claim 5, Patton discloses a connector, comprising: a housing 1h; and a plurality of contacts 2, 2 overmolded in the housing 1h, each of the contacts 2, 2 extends in a longitudinal direction and has a retained portion 2a, a contacting portion 2c disposed in front of the retained portion 2a in the longitudinal direction, and a connecting portion 2b disposed behind the retained portion 2a in the longitudinal direction, each of the contacting portion 2c and the connecting portion 2b are shifted with respect to the retained portion in a vertical direction perpendicular to the longitudinal direction, the housing 1h is in contact with the retained portion 2a of each of the contacts 2, 2 from both above and below in the vertical direction and from both right and left in a lateral direction perpendicular to the vertical direction and the longitudinal direction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG K DINH whose telephone number is (571)272-2090. The examiner can normally be reached M-F from 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUONG K DINH/           Primary Examiner, Art Unit 2831